United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EISENHOWER VETERANS
ADMINISTRATION MEDICAL CENTER,
Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Ashkea Herron Mcallister, Esq., for the Director

Docket No. 14-434
Issued: October 7, 2014

Oral Argument June 19, 2014

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 11, 2013 appellant filed a timely appeal of a June 12, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
effective August 4, 2011 on the grounds that she forfeited her entitlement to compensation for
the period August 4, 2011 to March 10, 2012 pursuant to 5 U.S.C. § 8148(a); (2) whether it
properly found that she received an overpayment of compensation in the amount of $20,843.93
from August 4, 2011 to March 10, 2012 based on the forfeiture; and (3) whether OWCP properly

1

5 U.S.C §§ 8101-8193.

found that appellant was at fault in creating the $20,843.93 overpayment, thereby precluding
waiver of recovery.
On appeal, appellant contends that OWCP improperly determined that she forfeited her
compensation benefits due to her guilty plea for theft of government property. She further
contends that OWCP’s decision was based on a lie that she cashed her deceased brother’s OWCP
compensation benefits checks and requested that they be forwarded to her address. Appellant
asserts that she did not receive notification prior to the termination of her compensation benefits.
She also asserts that she did not knowingly accept payments which she knew were incorrect.
Appellant contends that repayment of the overpayment would cause her severe financial
hardship.
On appeal, the Director contends that the evidence establishes that appellant forfeited her
entitlement to all compensation benefits arising from her employment injuries effective
August 4, 2011 under 5 U.S.C. § 8148(a) due to her conviction for theft of U.S. government
funds in violation of 18 U.S.C. § 641. It is contended that OWCP properly found that she
received an overpayment of compensation in the amount of $20,843.93 for the period of the
forfeiture from August 4, 2011 to March 10, 2012 based on her August 4, 2011 conviction,
thereby precluding waiver of recovery. The Director asserts that appellant was at fault in the
creation of the overpayment because she knew or should have known that continued receipt of
FECA compensation payments after her August 4, 2011 conviction was incorrect. He notes that
FECA, its implementing regulations and OWCP’s procedure manual provide that a claimant who
pleads guilty or is convicted of fraud in the application for or receipt of FECA benefits forfeits
entitlement to benefits effective the date the plea is accepted or the date of conviction. The
Director noted appellant’s contention that she was without fault because she was unaware that
the guilty plea or conviction would terminate her benefits; but contends that ignorance of the law
does not create an exception to the termination of entitlement to FECA benefits.
FACTUAL HISTORY
OWCP accepted that on March 18, 1992 appellant, then a 37-year-old chief of canteen
services, sustained a closed bimalleolar fracture and post-traumatic arthritis of the right ankle
when she slipped and fell in a parking lot at work. She stopped work on the date of injury and
returned to work on April 1, 1992. Appellant continued to work until September 24, 1992. She
has not returned to work. OWCP placed appellant on the periodic compensation rolls for total
disability.
On March 26, 2012 OWCP received an investigative memorandum dated March 21, 2012
from the Office of the Inspector General of the employing establishment and the Department of
Labor who conducted a joint investigation regarding whether appellant failed to report wages
from her employment. The investigation did not substantiate allegations of her employment, but
discovered that she was in receipt of her deceased brother’s wage-loss compensation checks
under File No. xxxxxxx753. Appellant’s brother died on April 10, 2006 and left no eligible
dependents. Following his death, appellant submitted a change of address request to OWCP
under his claim and fraudulently had OWCP change the compensation check address to one she
controlled. She received and negotiated 14 U.S. Department of Treasury checks issued in her
brother’s name, totaling $27,073.17. On January 26, 2011 a federal grand jury in the

2

U.S. District Court for the Northern District of Texas, Dallas Division, returned a one-count
indictment charging appellant with a violation of Title 18 U.S.C. § 641, Theft of Public Money.
Appellant was charged for receipt and negotiating her deceased brother’s OWCP wage-loss
compensation checks. On July 20, 2011 a plea agreement was filed in the U.S. District Court for
the Northern District of Texas. On August 4, 2011 appellant entered a plea of guilty in open
court to one count in violation of Title 18 U.S.C. § 641, Theft of Public Money. On
November 3, 2011 she was sentenced to serve three years of probation and directed to pay
restitution to OWCP in the amount of $27,073.17. The special agent-in charge who prepared the
investigative memorandum requested that OWCP consider terminating appellant’s compensation
under 5 U.S.C. § 8148(a) effective the date of her conviction and issue an overpayment for all
benefits paid to her after August 4, 2011.
The indictment for one count of Theft of Government Property under Title 18 U.S.C.
§ 641 stated:
“On or about April 2006, through on or about April 2007, in the Dallas Division
of the Northern District of Texas, [appellant], did knowingly and with the intent
to deprive the owner of the use and benefit of the money, embezzle, steal and
convert money belonging to the Department of Labor, a department or agency of
the United States of America, namely [OWCP] benefit payments made to the
defendant’s brother, …, to which she knew she was not entitled, having a value of
approximately $27,000.00.”
The plea agreement signed by appellant on July 14, 2011 stated that she understood the
nature and elements of the offense alleged in the one-count indictment in violation of 18 U.S.C.
§ 641, Theft of Government Property, to which she pled guilty and agreed that “the factual
resume” she signed was true.
A sentencing order of the U.S. District Court, dated November 3, 2011, placed appellant
on probation for three years and ordered her to pay restitution in the amount of $27,073.17.2
In an August 15, 2012 decision, OWCP found that appellant forfeited her right to further
compensation because she pled guilty to fraud in the receipt of her deceased brother’s FECA
compensation benefits in the amount of $27,073.71 under File No. xxxxxx753 from March 19,
2006 through April 14, 2007. It terminated compensation effective March 11, 2012.
On August 31, 2012 OWCP made a preliminary determination that appellant received an
overpayment of compensation in the amount of $27,073.71 from March 19, 2006 to April 14,
2007 because she fraudulently accepted her deceased brother’s compensation payments. It found
that she was at fault in creating the overpayment because she accepted payments that she knew
or reasonably should have known to be incorrect. OWCP notified appellant to complete an
enclosed Form OWCP-20 and submit supporting financial documents. It notified her that, within
30 days of the date of the letter she could request a telephone conference, a final decision based
on the written evidence or a prerecoupment hearing.
2

On September 27, 2012 OWCP received appellant’s court-ordered restitution in the amount of $27,073.17 under
File No. xxxxxx753.

3

On September 10, 2012 appellant requested an oral hearing before an OWCP hearing
representative regarding the August 15, 2012 forfeiture decision and August 31, 2012
preliminary overpayment determination. She contended that the overpayment occurred through
no fault of her own and requested waiver of recovery of the overpayment. In a September 30,
2012 statement, appellant contended that the investigation was filled with incorrect information
and misleading statements. She alleged that she never submitted a change of address to OWCP
to have her brother’s checks directed to her and she never contacted OWCP about his checks.
Appellant stated that there were a number of people receiving mail at the forwarding address
which was a post office box. She claimed that she never committed fraud or negotiated the
checks. Appellant deposited them into her brother’s bank account of which she was a joint
owner. After his death, she called the employing establishment asking what to do with the
checks, but no one called her back. Appellant used some of the money to settle her brother’s
estate. In a partially completed OWCP-20 form, she stated that she no longer had any of the
incorrectly paid checks. Appellant reported monthly income of $200.00 in food stamps and
assets of $2,015.00. She stated that she had no income and was unable to pay any household
expenses.
In a January 7, 2013 decision, OWCP found that appellant forfeited her right to further
compensation under FECA because she had pled guilty to one count of fraud under Title 18
U.S.C. 641, Theft of Government Property, in receipt of benefits under FECA. It terminated her
compensation effective March 11, 2012.
In a letter dated January 7, 2013, OWCP made a preliminary determination that appellant
received an overpayment of compensation in the amount of $20,843.93 from August 4, 2011 to
March 10, 2012 because she was convicted of violating 18 U.S.C. § 641 when she fraudulently
accepted her deceased brother’s FECA compensation under File No. xxxxxx753. It found that
she was at fault in creating the overpayment because she accepted a payment that she knew or
reasonably should have known was incorrect. OWCP requested that appellant complete an
enclosed Form OWCP-20 and submit supporting financial documents. It notified her that, within
30 days of the date of the letter she could request a telephone conference, a final decision based
on the written evidence or a prerecoupment hearing. A compensation payment history listed
gross compensation paid from August 4, 2011 to March 10, 2012 pursuant to appellant’s claim
under File No. xxxxxx094.
By letter dated January 23, 2013, appellant requested an appeal of OWCP’s January 7,
2013 decision.
In a February 6, 2013 decision, an OWCP hearing representative vacated the August 15,
2012 forfeiture and termination decision because it was not prepared for a District Director’s
required signature. She reversed the August 31, 2012 preliminary overpayment determination,
finding that $27,073.71 overpayment was based on the overpaid compensation of appellant’s
deceased brother under File No. xxxxxx753 and that only her own compensation benefits under
File No. xxxxxx094 could be declared forfeited. The hearing representative noted that appellant
had already paid the court-ordered restitution of $27,073.17 in her brother’s case.
In a February 8, 2013 decision, OWCP finalized the overpayment of compensation in the
amount of $20,843.93 from August 4, 2011 to March 10, 2012, because appellant pled guilty to

4

fraud under 18 U.S.C. § 641. It found that she was at fault in creating the overpayment and
directed recovery of the overpayment in full.
By decision dated March 4, 2013, OWCP vacated the February 8, 2013 decision. It
found that appellant had filed a timely request for a prerecoupment hearing regarding the
January 7, 2013 decisions.
During an April 25, 2013 hearing, appellant disagreed with the overpayment
determination. She testified that she continued to be totally disabled and she did not have
anything to do with being overpaid. Appellant provided her monthly income and expenses and
contended that she would suffer severe financial hardship in repaying the overpayment. She
contended that she did not steal the money and was not a criminal. Appellant testified that when
her brother died she contacted “them” and was told that they would get back to her. She
contended that it was not her fault that his checks were not stopped. Appellant also contended
that she did not create a change of address. She kept the money and tried to give it back.
Appellant testified that she did not understand her guilty plea. She was advised by her lawyer to
sign the plea agreement to avoid going to jail.
In a June 12, 2013 decision, an OWCP hearing representative affirmed the January 7,
2013 forfeiture decision. She found that appellant forfeited her entitlement to compensation
effective August 4, 2011, the date her guilty plea for fraud pursuant to 18 U.S.C. § 641 was
accepted by the court. The hearing representative finalized the overpayment determination. She
found that appellant received an overpayment of compensation in the amount of $20,843.93
based on the forfeiture. The hearing representative further found that, based on the plea
agreement, appellant failed to provide information which she knew or should have known to be
material, that she failed to notify OWCP about her brother’s death and accepted his
compensation payments, which she knew or should have known were incorrect; thus, she was
not without fault. She directed recovery of the overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
Public Law No. 103-333, enacted on September 30, 1994, amended FECA by adding 5
U.S.C. § 8148, which provides for forfeiture of compensation benefits by an individual convicted
of fraud with respect to receipt of compensation pursuant to a felony conviction. Section 8148(a)
specifically states that any individual convicted of a violation of 18 U.S.C. § 1920 or any other
federal or state criminal statute relating to fraud in the application for or receipt of any benefit
under FECA, shall forfeit, as of the date of such conviction, any entitlement to any benefit to
which such individual would otherwise be entitled under FECA for any injury occurring on or
before the date of such conviction. Such forfeiture shall be in addition to any action the
Secretary may take under section 81063 (forfeiture) or section 81294 (recovery of overpayments)
of FECA.5
3

5 U.S.C. § 8106.

4

Id. at § 8129.

5

Id. at § 8148(a); see F.C., 59 ECAB 666 (2007).

5

Section 10.17 of OWCP’s implementing regulations provide that when a claimant pleads
guilty to federal or state criminal charges of fraud in connection with receipt of Federal
Government benefits, the claimant’s entitlement to further compensation benefits will terminate
effective the date the guilty plea is accepted. Termination of entitlement under this section is not
affected by any subsequent change in or recurrence of the beneficiary’s medical condition.6
OWCP’s procedure manual states that in support of termination or suspension of
compensation the record must contain copies of the indictment or information, the plea
agreement, if any, the document containing the guilty verdict and/or the court’s docket sheet.
Further, this evidence must establish that the individual was convicted and the conviction is
related to the claim for or receipt of compensation benefits under FECA.7 The termination is
effective on the date of the verdict or on the date the guilty plea is accepted and guilt
adjudicated.8 Because of the criminal basis for the termination, no pretermination notice is
required before a final decision is issued.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly terminated appellant’s compensation benefits on
the grounds that she was convicted in federal court on one count of theft of public money related
to her receipt of benefits under FECA. On August 4, 2011 appellant pled guilty in the U.S.
District Court for the Northern District of Texas to one count of violating 18 U.S.C. § 641 when
she knowingly and intentionally converted FECA benefit payments that were made to her
deceased brother. Under section 8148(a) of FECA, a claimant who is convicted of fraud in
obtaining compensation benefits under 18 U.S.C. § 1920 or any other federal or state criminal
statute relating to fraud in the application for or receipt of any benefit under FECA is
permanently barred from receiving any compensation under FECA.10 The record contains copies
of the indictment, the plea agreement and court judgment. The Board finds that this evidence
establishes that appellant was convicted of fraud in obtaining FECA compensation benefits.11
OWCP procedures provide that the termination is effective on the date the guilty plea is made in
open court.12 The Board finds that OWCP properly terminated appellant’s compensation
benefits that day, August 4, 2011.13

6

20 C.F.R. § 10.17.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.17c(2) (February 2013).

8

Id. at Chapter 2.1400.17(d) (February 2013).

9

Id. at Chapter 2.1400.4(a)(6) (February 2013).

10

5 U.S.C. § 8148(a).

11

See supra note 7.

12

See supra note 8.

13

See John L. Hoss, Jr., 54 ECAB 239 (2002); Bob R. Gilley, 51 ECAB 377 (2000).

6

On appeal, appellant contended that OWCP improperly determined that she forfeited her
compensation benefits based on her guilty plea for theft of her brothers FECA benefits.14 Her
conviction for theft, in this instance under 18 U.S.C. § 641, acts as a forfeiture of her right to
FECA compensation.15
Appellant further contends on appeal that she did not receive a pretermination notice.
The Board finds that a pretermination notice is not required when the basis of the termination is
criminal.16 As appellant was convicted of a violation of 18 U.S.C. § 641, OWCP properly
terminated her compensation benefits under the forfeiture provision without pretermination
notice.
LEGAL PRECEDENT -- ISSUE 2
Section 8148 of FECA states that any individual convicted of a violation of 18 U.S.C.
§ 1920 or any other federal or state criminal statute relating to fraud in the application for or
receipt of any benefit under FECA, shall forfeit, as of the date of such conviction, any
entitlement to any benefit such individual would otherwise be entitled to under FECA for any
injury occurring on or before the date of such conviction. Such forfeiture shall be in addition to
any action the Secretary may take under section 810617 (forfeiture) or section 812918 (recovery of
overpayments) of FECA.19
ANALYSIS -- ISSUE 2
On August 4, 2011 appellant pled guilty to one count of violating 18 U.S.C. § 641, a
federal criminal statute, when she knowingly and intentionally converted her deceased brother’s
FECA compensation benefits. As stated, under section 8148(a) of FECA any individual
convicted of 18 U.S.C. § 1920 or any other federal or state criminal statute relating to fraud in
the application for or receipt of benefits under FECA will have her compensation forfeited, as of
the date of such conviction.20 Because appellant pled guilty to violating a federal criminal statue,
she forfeited any compensation as of August 4, 2011, the date of her conviction.
The record reveals that appellant received wage-loss benefits from August 4, 2011 to
March 10, 2012 under her own claim assigned File No. xxxxxx094 after her conviction on
14

Congress has enacted 5 U.S.C. § 8148(a) as an absolute forfeiture of compensation, without any provision for
waiver of the effects of this section of FECA. Michael D. Matthews, 51 ECAB 247 (1999). This forfeiture is a
permanent forfeiture which bars appellant from any further entitlement to compensation for any employment-related
injuries or conditions. Jeff M. Burns, 51 ECAB 241 (1999).
15

Danny E. Haley, 56 ECAB 393 (2005).

16

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.1400.4(a)(6) (2013).

17

See supra note 3.

18

5 U.S.C. § 8129.

19

See supra note 5.

20

5 U.S.C. § 8148(a).

7

August 4, 2011 for theft under 18 U.S.C. § 641. OWCP determined that during the stated period
she received gross compensation in the amount of $20,843.93. The record contains
documentation of OWCP’s calculations and there is no contrary evidence. In Alan L. Trindle,
Sr.,21 the Board found that gross compensation represented the amount of overpayment from
forfeiture of compensation. OWCP explained the basis of the overpayment and appellant does
not dispute that she received compensation payments from August 4, 2011 to March 10, 2012
following her fraud conviction. The Board finds that she received an overpayment of
compensation in the amount of $20,843.93.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or be against equity and good conscience.22 No waiver of
payment is possible if appellant is with fault in helping to create the overpayment.23
Section 10.433(a) of OWCP’s implementing regulations provide that an individual is
with fault in the creation of an overpayment who: (1) made an incorrect statement as to a
material fact which the individual knew or should have known to be incorrect; (2) failed to
furnish information which the individual knew or should have known to be material; or (3) with
respect to the overpaid individual only, accepted a payment which the individual knew or should
have been expected to know was incorrect.24
ANALYSIS -- ISSUE 3
OWCP applied the second and third standards to determine that appellant was at fault in
creating the overpayment. The Board finds that the record establishes that she knew or should
have known that she accepted incorrect compensation payments under her deceased brother’s
FECA claim.
When appellant pled guilty to violating 18 U.S.C. § 641, she admitted that she knowingly
and intentionally converted FECA compensation benefits payable to her brother “which she
knew she was not entitled.” The plea agreement noted that she agreed to “the factual resume” of
her case. This plea of guilt is sufficient to establish that appellant knew that she had accepted
incorrect payments under her brother’s claim. As noted by the Director, following her plea, she
knew or should have known her continued receipt of FECA benefits after her August 4, 2011
conviction was incorrect. Even if the overpayment resulted from negligence on the part of
OWCP in continuing to issue appellant wage-loss checks after she was convicted of stealing her
21

53 ECAB 487 (2002).

22

5 U.S.C. § 8129(b).

23

Robert W. O Brien, 36 ECAB 541, 547 (1985).

24

20 C.F.R. § 10.433(a); Kenneth E. Rush, 51 ECAB 116, 118 (1999).

8

deceased brother’s FECA benefits, this did not excuse her from accepting continued payments
which she knew or should have known to be incorrect.25 As appellant accepted compensation
benefits from OWCP, which covered the period August 4, 2011 to March 10, 2012, the Board
finds that she was at fault in creating the $20,843.93 overpayment for this period and is not
entitled to waiver.26
On appeal, appellant argued that she was not at fault in the creation of the $20,843.93
overpayment because she did not cash her deceased brother’s FECA compensation checks, did
not request that his checks be forwarded to her address or knowingly accept payments which she
knew to be incorrect. As noted, she pled guilty to violating 18 U.S.C. § 641 as a result of
knowingly and intentionally converting her deceased brother’s FECA benefits that she knew she
was not entitled to receive. The Board finds that appellant’s contentions are without merit.
Appellant further contended on appeal that repayment of the overpayment would cause
her severe financial hardship. The Board’s jurisdiction is limited to reviewing those cases where
OWCP seeks recovery from continuing compensation under FECA.27 As appellant was not in
receipt of continuing compensation, at the time the final decision was entered in this matter, the
Board lacks jurisdiction to review recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
August 4, 2011 on the grounds that she forfeited her entitlement to compensation for the period
August 4, 2011 to March 10, 2012 pursuant to 5 U.S.C. § 8148(a). The Board further finds that
OWCP properly found that she received an overpayment of compensation in the amount of
$20,843.93 based on the forfeiture. The Board also finds that OWCP properly found that
appellant was at fault in creating the $20,843.93 overpayment, thereby precluding waiver of
recovery of the overpayment.

25

Diana L. Booth, 52 ECAB 370 (2001).

26

Bob G. Gilley, supra note 13.

27

Judith A. Cardio, 55 ECAB 348, 353 (2004).

9

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

